 1
                                                                            JS-6
 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT

 8                                 CENTRAL DISTRICT OF CALIFORNIA

 9                                 SOUTHERN DIVISION – SANTA ANA

10

11   CHRISTIE LOPEZ.,                            Case No. SACV 16-01927 AG (DFMx)

12                    Plaintiff,

13         v.                                    JUDGMENT

14   LIFE INSURANCE COMPANY OF
     NORTH AMERICA,
15
                      Defendant.
16
17

18
           The Court enters judgment for Plaintiff and against Defendant.
19

20

21
     Dated October 12, 2018                                 ____________________________
22                                                                     Hon. Andrew J. Guilford
                                                                     United States District Judge
23

24

25

26

27

28


                                              JUDGMENT
